Exhibit 10.4
 
TIER TECHNOLOGIES, INC.
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of May 26, 2011 by and
between Tier Technologies, Inc., a Delaware corporation (the "Company"), and
Sandip Mohapatra, an individual ("you", and together with the Company, the
"Parties"). It replaces your employment agreement with the Company dated
December 13, 2010 (the “Predecessor Agreement”).
 
WHEREAS, the Company wishes to continue to employ you, and you wish to continue
to be employed by the Company;
 
NOW THEREFORE, in consideration of your acceptance of continued employment, the
Parties agree to be bound by the revised terms contained in this Agreement as
follows:
 
1.    Engagement.  Effective March 3, 2011 (the "Effective Date"), the Company
has employed you as Chief Technology Officer of the Company.  You will report to
the Company's Chief Executive Officer (the “CEO”).  You will have the
responsibilities, duties and authorities the CEO specifies from time to time,
which will generally be commensurate with executives, at a similar level, of
entities of similar size and character to the Company.  Unless otherwise
specified by the CEO, you will have general charge and supervision of technology
functions and services consistent with that of a Chief Technology Officer of the
Company, subject to the direction of the CEO, or will serve or in such other
reasonably comparable position as the CEO may determine from time to time.  You
also agree, if so requested, to serve as an officer and director of subsidiaries
of the Company.  You will at all times comply with all policies of the Company
then in effect.
 
2.    Commitment.  During and throughout the Employment Period (as defined in
Section 3 below), you must devote substantially all of your full working time
and attention to the Company.  During the Employment Period, you must not engage
in any employment, occupation, consulting or other similar activity absent the
CEO’s prior written consent; provided, however, that you may (i) serve in any
capacity with any professional, community, industry, civic (including
governmental boards), educational or charitable organization, (ii) serve on no
more than one for-profit entity board, with the CEO’s prior written consent, and
(iii) subject to the Company's conflict of interest policies, make investments
in other businesses and manage your and your family's personal investments and
legal affairs; provided that any such activities described in clauses (i)-(iii)
above do not interfere with the performance of your duties for the Company and
do not otherwise violate this Agreement.  You will provide your services in the
Atlanta, Georgia area.  You will be required, from time to time, to travel to
the Company’s headquarters and otherwise on Company business.
 
3.     Employment Period.  The Company hereby agrees to continue to employ you
and you hereby accept continued employment with the Company upon the terms set
forth in this Agreement, for the period commencing on the Effective Date and
ending at the close of business on the first anniversary of the Effective Date,
unless sooner terminated in accordance with the provisions of Section 6 (such
period, as it also may be extended, the "Employment Period").  On the first
anniversary of the effective date and on each yearly anniversary thereof, this
Agreement shall automatically renew for an additional one-year period unless
sooner terminated in accordance with the provisions of Section 6 or unless
either Party notifies the other Party in
 
 
 

--------------------------------------------------------------------------------

 
 
writing of its intention not to renew this Agreement not less than 90 days prior
to such expiration date or anniversary, as the case may be.  If your employment
ends at or after such expiration date or anniversary thereof through a
nonrenewal, the termination will be treated like a resignation without Good
Reason.
 
4.    Cash and Bonus Compensation.
 
(a)    Base Salary.  Beginning as of the Effective Date, you will receive a base
salary at a bi-weekly rate of $8,269.23, annualizing to $215,000 (as may be
adjusted under this Agreement, the "Base Salary").  The Company will pay your
Base Salary periodically in arrears not less frequently than monthly in
accordance with the Company's regular payroll practices as in effect from time
to time.  The Company’s Board of Directors (the “Board”) or its Compensation
Committee (the “Compensation Committee”) will review your Base Salary no less
frequently than annually; provided, however, that your Base Salary will not be
reduced during the Employment Period without your prior written consent.
 
(b)    Performance and Retention Bonus.  You will be eligible for an annual
performance bonus under the Company’s management incentive plan, the terms of
which will be determined by the Compensation Committee.
 
 
5.    Employee Benefits.
 
(a)    Employee Welfare and Retirement Plans.  You will, to the extent eligible,
be entitled to participate at a level commensurate with your position in all
employee equity welfare benefit and retirement plans and programs the Company
provides to its executives in accordance with the terms thereof as in effect
from time to time.  The Company may change or terminate the benefits at any
time.
 
(b)    Business Expenses.  Upon submission of appropriate documentation in
accordance with Company policies, the Company will promptly pay, or reimburse
you for, all reasonable business expenses that you incur in performing your
duties under this Agreement, including travel, entertainment, professional dues
and subscriptions, as long as such expenses are reimbursable under the Company's
policies.  Any payments or expenses provided in this Section 5(b) will be paid
in accordance with Section 7(c).
 
(c)    Paid Time Off.  You will be entitled to paid time off in accordance with
the standard written policies of the Company with regard to executives.
 
6.    Termination of Employment.
 
(a)    General.  Subject in each case to the provisions of this Section 6,
nothing in this Agreement interferes with or limits in any way the Company's
right to terminate your employment at any time, for any reason or no reason,
with or without notice, and nothing in this Agreement confers on you any right
to continue in the Company's employ.  Subject in each case to the provisions of
this Section 6, nothing in this Agreement interferes with or limits in any way
your right to resign your employment at any time, for any reason or no reason,
with or without notice, and nothing in this Agreement confers on you any
obligation to continue in the
 
 
- 2 -

--------------------------------------------------------------------------------

 
Company’s employ.  If your employment ceases for any or no reason, you (or your
estate, as applicable) will be entitled to receive (in addition to any
compensation and benefits you are entitled to receive under Section 6(b) or 6(c)
below): (i) any earned but unpaid Base Salary and accrued but unused paid time
off through and including the date of termination of your employment to be paid
in accordance with the Company's regular payroll practices and with applicable
law but no later than the next regularly scheduled pay period, (ii) unreimbursed
business expenses in accordance with the Company's policies for which expenses
you have provided appropriate documentation, to be paid in accordance with
Section 7(c), and (iii) any amounts or benefits to which you are then entitled
under the terms of the benefit plans then sponsored by the Company in accordance
with their terms (and not accelerated to the extent acceleration does not
satisfy Section 409A of the Internal Revenue Code of 1986, as amended ("Section
409A" of the "Code")).  Notwithstanding any other provision in this Agreement to
the contrary, you will be entitled to severance, if any, solely through the
terms of this Section 6, unless another Board-approved written agreement between
you and the Company expressly provides otherwise.
 
(b)     Termination Without Cause, Resignation for Good Reason.  If, during the
Employment Period, the Company terminates your employment without Cause (defined
below) or you resign from the Company for Good Reason (defined below) in
addition to the amounts described in Section 6(a), the Company will pay to you
the following, subject to compliance with Section 6(b)(iii):
 
(i)    Cash Severance.  The Company will pay to you in cash (i) an amount equal
to six months of your then-current annual Base Salary, paid in equal
installments over a six month period beginning in the first payroll period
following the Release Effective Date (as defined below) (or such later date
required by Section 7) in accordance with the Company's standard payroll
policies and procedures and (ii) any annual discretionary performance cash bonus
that has been awarded to you by the Board for the calendar year preceding the
year in which your employment ends, to be paid on the date such bonus otherwise
would have been paid if your employment had continued.
 
(ii)    Benefits.  If you are eligible for and elect to continue receiving group
medical insurance under the continuation coverage rules known as COBRA, the
Company will continue to pay the share of the premium for such coverage that it
pays for active and similarly-situated employees who receive the same type of
coverage (single, family, or other) until the earlier of (i) the end of the
sixth month after your employment ends or (ii) the date your COBRA continuation
coverage expires, unless the Company's providing payments for COBRA will violate
the nondiscrimination requirements of applicable law, in which case this benefit
will not apply.
 
(iii)     Release.  To receive any severance benefits provided for under this
Agreement or otherwise, you must deliver to the Company a separation agreement
and general release of claims on the form the Company provides (releasing all
releasable claims other than to payments under Section 6 or outstanding equity
and including obligations to cooperate with the Company and reaffirming your
obligations under Sections 8 and 9), which agreement and release must become
irrevocable within 60 days (or such earlier date as the release provides)
following the date of your termination of employment.  Benefits under Section
6(b)(i) and (ii) will be paid or commence in the first
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
regular payroll beginning after the release becomes effective, subject to any
delays required by Section 7; provided, however, that if the last day of the 60
day period for an effective release falls in the calendar year following the
year of your date of termination, the severance payments will be paid or begin
no earlier than January 1 of such subsequent calendar year.  The date on which
your release of claims becomes effective is the "Release Effective Date."  You
must continue to comply with the covenants under Sections 8 and 9 to continue to
receive severance benefits.
 
(c)    Change in Control.  If, within 12 months following a Change in Control,
the Company terminates your employment without Cause or you resign for Good
Reason, subject to your providing the release required under Section 6(b)(iii),
then (1) the cash severance in Section 6(b)(i) will instead be for twelve months
of your then-current annual Base Salary and paid over twelve months and (2) the
COBRA premiums in Section 6(b)(ii) will be for up to 12 months , beginning in
the first payroll period following the Release Effective Date (or such later
date required by Section 7) in accordance with the Company’s standard payroll
policies and procedures, and (3) any outstanding stock options will vest with
respect to any unvested portions that would have vested on or before the first
anniversary of the date of employment termination.  This treatment will apply in
lieu of any additional acceleration under any applicable equity plan or
agreement, except as the Board otherwise specifically provides in connection
with a Change in Control.  Notwithstanding the foregoing, the Board will have
the right to suspend exercises or sales with respect to such equity compensation
pending satisfaction of the release requirement and to cause any equity
compensation receiving such accelerated vesting to expire or be forfeited if the
release is not provided as specified in Section 6(b)(iii).  For the purpose of
this Agreement, "Change in Control" means any Reorganization Event (as defined
in the 2004 Plan) and, even if not a Reorganization Event, any of the following:
 
(i)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
"Exchange Act") (a "Person") of beneficial ownership of any capital stock of the
Company if, after such acquisition, such Person beneficially owns (within the
meaning of Rule 13d-3 under the Exchange Act) 50.01% or more of either (x) the
then-outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this subsection (A), any acquisition directly from the Company
will not be a Change in Control, nor will any acquisition by any entity pursuant
to a Business Combination (as defined below) which complies with subclauses (x)
and (y) of clause (ii) of this definition;
 
(ii)    the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all (i.e., in excess of 85%) of the assets
of the Company (a "Business Combination"), unless, immediately following such
Business Combination, each of the following two conditions is satisfied: (x) all
or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-
 
- 4 -

--------------------------------------------------------------------------------

 
 
outstanding securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include a corporation which as a result of such
transaction owns the Company or substantially all of the Company's assets either
directly or through one or more subsidiaries) (such resulting or acquiring
corporation is referred to herein as the "Acquiring Corporation") in
substantially the same proportions as their ownership of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively,
immediately prior to such Business Combination and (y) no Person  beneficially
owns, directly or indirectly, 50.01% or more of the then-outstanding shares of
common stock of the Acquiring Corporation, or of the combined voting power of
the then-outstanding securities of such corporation entitled to vote generally
in the election of directors (except to the extent that such ownership existed
prior to the Business Combination); or
 
(iii)     a change in the composition of the Board that results in the
Continuing Directors (as defined below) no longer constituting a majority of the
Board (or, if applicable, the Board of Directors of a successor corporation to
the Company), where the term "Continuing Director" means at any date a member of
the Board (x) who was a member of the Board on the Effective Date or (y) who was
nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office after the
Effective Date occurred as a result of an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents, by or on behalf of a person
other than the Board; or
 
(iv)    the liquidation or dissolution of the Company;
 
provided that, where required to avoid additional taxation under Section 409A,
the event that occurs must also be a “change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of the assets of a corporation” as defined in Treasury Reg. § 1.409A-3(i)(5).
 
(d)    Termination for Cause, Voluntary Resignation Without Good Reason.
 
(i)     General.  If, during the Employment Period, the Company terminates your
employment for Cause, or you voluntarily resign from your employment other than
for Good Reason, you will be entitled only to the payments described in Section
6(a). You will have no further right to receive any other compensation or
benefits after such termination or resignation of employment, except as
determined in accordance with the terms of the employee benefit plans or
programs of the Company or as required by law.
 
 
- 5 -

--------------------------------------------------------------------------------

 
(ii)    Definitions.
 
(I)   Cause.  For purposes of this Agreement, "Cause" means any of the
following:  your (i) fraud; (ii) material misrepresentation; (iii) theft or
embezzlement of assets of the Company; (iv) conviction, or plea of guilty or
nolo contendere to any felony (or to a felony charge reduced to a misdemeanor),
or, with respect to your employment, to any misdemeanor (other than a traffic
violation); (v) material failure to follow the Company's policies; (vi) material
breach of this Agreement; and/or (vii) continued failure to attempt in good
faith to perform your duties as reasonably assigned by the Board.  Before
terminating your employment for Cause under clauses (i), (ii), (v), (vi), or
(vii) above, the Company will specify in writing to you the nature of the act,
omission, refusal, or failure that it deems to constitute Cause and, if the
Board reasonably considers the situation to be correctable, give you 30 days
after you receive such notice to correct the situation (and thus avoid
termination for Cause), unless the Board agrees to extend the time for
correction.  You agree that the Board will determine in its reasonable
discretion whether your correction is sufficient.  Nothing in this definition
prevents the Company from removing you from your officer position at any time
and for any or no reason.
 
(II)   Good Reason.  For purposes of this Agreement, "Good Reason" means, the
occurrence, without your prior written consent, of any of the following events:
(i)  any material diminution in your authority, duties or responsibilities with
the Company provided, however, that any changes in your authority, duties or
responsibilities due to the fact that the Company or its successor becomes a
privately held company or a division or subsidiary of a publicly traded company
will not constitute "Good Reason" as long as you continue in a similar position
with the business of the Company substantially as conducted immediately before
the time that the Company becomes privately held, a division or a subsidiary, as
the case may be, and there is no material diminution in your authority, duties
or responsibilities (other than the fact that you are no longer a senior
executive of a publicly traded company); (ii) a material breach by the Company
of any material provision of this Agreement; or (iii) the Company's requiring
you to perform your principal services primarily in a geographic area more than
50 miles from the Company’s offices in Atlanta, Georgia (or as moved in prior
periods with your prior written consent).  No resignation will be treated as a
resignation for Good Reason unless (x) you have given written notice to the
Company of your intention to terminate your employment for Good Reason,
describing the grounds for such action, no later than 90 days after the first
occurrence of such circumstances, (y) you have provided the Company with at
least 30 days in which to cure the circumstances, and (z) if the Company is not
successful in curing the circumstance, you end your employment within 10 days
following the cure period in (y).
 
(e)    Death or Disability.  Your employment hereunder will terminate
immediately upon your death or Disability.  "Disability" means the Board, based
upon appropriate evidence, determines you have become physically or mentally
incapacitated so as to render you incapable of performing your usual and
customary duties, with or without a reasonable accommodation, for a continuous
period in excess of 180 days.  You are also disabled if you are found to be
disabled within the meaning of the Company's long-term disability insurance
coverage as then in effect (or would be so found if you applied for the coverage
or benefits).  Employment termination under this subsection is not covered by
Section 6(b) or 6(c), and you or your heirs will receive only the benefits and
compensation in Section 6(a) (together, as applicable, with any life or
disability insurance payments).
 
- 6 -

--------------------------------------------------------------------------------

 
 
        (f)     Further Effect of Termination on Board and Officer
Positions.  If your employment ends for any reason, you agree that you will
cease immediately to hold any and all officer or director positions you then
have with the Company or any affiliate, absent a contrary direction from the
Board (which may include either a request to continue such service or a
direction to cease serving upon notice).  You hereby irrevocably appoint the
Company to be your attorney-in-fact to execute any documents and do anything in
your name to effect your ceasing to serve as a director and officer of the
Company and any affiliate, should you fail to resign following a request from
the Board to do so.  A written notification signed by a director or duly
authorized officer of the Company that any instrument, document or act falls
within the authority conferred by this subsection will be conclusive evidence
that it does so.  The Company will prepare any documents, pay any filing fees,
and bear any other expenses related to this section.
 
7.    Effect of Section 409A of the Code.
 
(a)    Six Month Delay.  If and to the extent any portion of any payment,
compensation or other benefit provided to you in connection with your employment
termination is determined to constitute "nonqualified deferred compensation"
within the meaning of Section 409A and you are a specified employee as defined
in Section 409A(a)(2)(B)(i), as determined by the Company in accordance with its
procedures, by which determination you hereby agree that you are bound, such
portion of the payment, compensation or other benefit shall not be paid before
the earlier of (i) the expiration of the six month period measured from the date
of your "separation from service" (as determined under Section 409A) or (ii) the
tenth day following the date of your death following such separation from
service (the "New Payment Date").  The aggregate of any payments that otherwise
would have been paid to you during the period between the date of separation
from service and the New Payment Date shall be paid to you in a lump sum in the
first payroll period beginning after such New Payment Date, and any remaining
payments will be paid on their original schedule.
 
(b)    Transition Rule.  Because you were covered by the Predecessor Agreement
in a manner not exempt from Section 409A, the severance under this Agreement, if
any, on a termination without Cause or a resignation for Good Reason (with and
without a Change in Control) will be bifurcated based on the severance (amount
and timing) that would have been due on a termination immediately before the
Effective Date.  Consequently, the amounts you would have received under the
Predecessor Agreement in those situations as of the day before the Effective
Date will be treated as nonqualified deferred compensation and delayed, if
required by Section 409A, under the preceding subsection, while the incremental
amounts, if any, due under this Agreement will be treated, assuming the
preceding subsection is satisfied, as due beginning as soon as Section 7(b)(iii)
provides.
 
 
- 7 -

--------------------------------------------------------------------------------

 
(c)     General 409A Principles.  For purposes of this Agreement, a termination
of employment will mean a "separation from service" as defined in Section
409A.  For purposes of this Agreement, each amount to be paid or benefit to be
provided will be construed as a separate identified payment for purposes of
Section 409A, and any payments that are due within the "short term deferral
period" as defined in Section 409A or are paid in a manner covered by Treas.
Reg. Section 1.409A-1(b)(9)(iii) will not be treated as deferred compensation
unless applicable law requires otherwise.  Neither the Company nor you will have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.  This
Agreement is intended to comply with the provisions of Section 409A and this
Agreement shall, to the extent practicable, be construed in accordance
therewith.  Terms defined in this Agreement will have the meanings given such
terms under Section 409A if and to the extent required to comply with Section
409A.  In any event, the Company makes no representations or warranty and will
have no liability to you or any other person, other than with respect to
payments made by the Company in violation of the provisions of this Agreement,
if any provisions of or payments under this Agreement are determined to
constitute deferred compensation subject to Code Section 409A but not to satisfy
the conditions of that section.
 
(d)    Expense Timing.  Payments with respect to reimbursements of business
expenses will be made in the ordinary course in accordance with the Company's
procedures and, in any case, on or before the last day of the calendar year
following the calendar year in which the relevant expense is incurred.  The
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year.  The right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
 
8.    Confidentiality, Disclosure, and Assignment
 
(a)    Confidentiality.  You will not, during or after the Employment Period,
publish, disclose, or utilize in any manner other than consistent with this
Agreement any Confidential Information obtained while employed by the Company
other than on the Company’s behalf.  If your employment with the Company ends,
you will not, without the Company's prior written consent, retain or take away
any drawing, writing or other record in any form containing any Confidential
Information.  For purposes of this Agreement, "Confidential Information" means
information or material of the Company that is not generally available to or
used by others unaffiliated with the Company, or the utility or value of which
is not generally known, whether or not the underlying details are in the public
domain, including:
 
(i)    information or material relating to the Company and its business as
conducted or anticipated to be conducted; business plans; operations; past,
current or anticipated software, products or services; customers or prospective
customers; subcontractors or prospective subcontractors; strategic partners
and/or collaborators, price lists, and all other pricing information; licensing
arrangements; or research, engineering, development, manufacturing, purchasing,
accounting, or marketing activities;
 
(ii)    information or material relating to the Company's inventions,
improvements, discoveries, "know-how," technological developments, or
unpublished
 
- 8 -

--------------------------------------------------------------------------------

 
writings or other works of authorship, or to the materials, apparatus,
processes, formulae, plans or methods used in the development, manufacture or
marketing of the Company's software, products or services, or financial or
personnel data;
 
(iii)    information on or material relating to the Company that when received
is marked as "proprietary," "private," or "confidential";
 
(iv)    the Company's trade secrets;
 
(v)    software of the Company in various stages of development, including
computer programs in source code and binary code form, software designs,
specifications, programming aids (including "library subroutines" and
productivity tools), programming languages, interfaces, visual displays,
technical documentation, user manuals, data files and databases of the Company;
and
 
(vi)     any similar information of the type described above that the Company
obtained from another party and that the Company treats as or designates as
being proprietary, private or confidential, whether or not owned or developed by
the Company.
 
Notwithstanding the foregoing, "Confidential Information" does not include any
information that is properly published or in the public domain; provided,
however, that information that is published by or with your aid outside the
scope of employment or contrary to the requirements of this Agreement will not
be considered to have been properly published, and therefore will not be in the
public domain for purposes of this Agreement.
 
(b)    Business Conduct and Ethics.  During your employment with the Company,
you will comply with the Company's policies and guidelines pertaining to
business conduct and ethics.
 
(c)    Disclosure.  You will disclose promptly in writing to the Company all
inventions, discoveries, software, writings and other works of authorship that
you created, made, conceived, discovered, reduced to practice or wrote jointly
or singly on Company time or on your own time, with or without the use of
Company tools, equipment, or premises, during your employment with the Company
("Developments").
 
(d)    Current Assignments.  You agree to assign and do hereby assign to the
Company (or any person or entity the Company designates) all your right, title
and interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications.  However, this
subsection does not apply to Developments that do not relate to the business or
research and development conducted or planned to be conducted by the Company at
the time such Development is created, made, conceived or reduced to practice and
that are made and conceived by you not during normal working hours, not on the
Company's premises and not using the Company's tools, devices, equipment or
Confidential Information.  For the avoidance of doubt, this Section 8(d) does
not apply to any Development listed on Schedule I hereto that relates to the
subject matter of your employment with the Company and that has been made by or
conceived by you, alone or jointly with others, prior to your employment with
the Company.  You understand that, to the extent this Agreement shall be
construed in accordance with the laws of any state that precludes a requirement
in an employee agreement to assign certain classes of
 
- 9 -

--------------------------------------------------------------------------------

 
inventions made by an employee, this subsection shall be interpreted not to
apply to any invention that a court rules and/or the Company agrees falls within
such classes.  You also hereby waive all claims to moral rights in any
Developments.
 
(e)    Instruments of Assignment.  You will sign and execute all instruments of
assignment and other papers to evidence vestiture of your entire right, title
and interest in Developments covered by Section 8(d) hereof, at the Company's
request and expense, and you will do all acts and sign all instruments of
assignment and other papers the Company may reasonably request relating to
applications for patents, patents, copyrights, and the enforcement and
protection thereof. You further agree that if the Company is unable, after
reasonable effort, to secure your signature on any such papers, any executive
officer of the Company will be entitled to execute any such papers as your agent
and attorney-in-fact, and you hereby irrevocably designate and appoint each
executive officer of the Company as your agent and attorney-in-fact to execute
any such papers on your behalf, and to take any and all actions as the Company
may deem necessary or desirable in order to protect its rights and interests in
any Development covered by Section 8(c), under the conditions described in this
sentence.  If you are needed, at any time, to give testimony, evidence, or
opinions in any litigation or proceeding involving any patents or copyrights or
applications for patents or copyrights, both domestic and foreign, relating to
inventions, improvements, discoveries, software, writings or other works of
authorship you conceived, developed or reduced to practice, you hereby agree to
do so.
 
(f)    Your Declaration.  You have no inventions, data bases, improvements,
discoveries, software, writings or other works of authorship useful to the
Company in the normal course of business that you conceived, made or wrote
before the date of this Agreement and that are excluded from this Agreement.
 
(g)    Prior Obligations.  You hereby represent that you will not disclose to
the Company or induce the Company to use any confidential or proprietary
information, knowledge or material belonging to any previous employer or
others.  With respect to any Developments, and work of any similar nature (from
any source), whenever created, that you have not prepared or originated in the
performance of your employment, but that you provide to the Company or
incorporate in any Company product or system (“Incorporated Developments”), you
hereby grant to the Company a royalty-free, fully paid-up, non-exclusive,
perpetual and irrevocable license throughout the world to use, modify, create
derivative works from, disclose, publish, translate, reproduce, deliver,
perform, dispose of, and to authorize others so to do, all such Incorporated
Developments.  You will not include in any Incorporated Developments you deliver
to the Company or use on its behalf, without the prior written approval of the
Company, any material that is or will be patented, copyrighted or trademarked by
you or others unless you provide the Company with the written permission of the
holder of any patent, copyright or trademark owner for the Company to use such
material in a manner consistent with then-current the Company policy.
 
(h)    Government Obligations.  You acknowledge that the Company from time to
time may have agreements with other persons or with the United States
Government, or agencies thereof, that impose obligations or restrictions on the
Company regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work.  You agree to be
bound by all such obligations and restrictions that are made known
 
- 10 -

--------------------------------------------------------------------------------

 
to you and to take all action necessary to discharge the obligations of the
Company under such agreements.
 
(i)    Additional Post-Employment Provisions.  When your employment ends, you
must (x) cease and not thereafter commence use of any Confidential Information
or intellectual property (including any patent, invention, copyright, trade
secret, software, trademark, trade name, logo, domain name or other source
indicator) if such property is owned or used by the Company; (y) immediately
destroy, delete, or return to the Company, at the Company's option, all
originals and copies in any form or medium (including memoranda, books, papers,
plans, computer files, letters and other data) in your possession or control
(including any of the foregoing stored or located in your office, home, laptop
or other electronic medium, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company,
except that you may retain only those portions of any personal notes, notebooks
and diaries that do not contain Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which you are or become aware to the extent
such information is in your possession or control.  Notwithstanding anything
elsewhere to the contrary, you may retain (and not destroy) (i) information
showing your compensation or relating to reimbursement of expenses that you
reasonably believe are necessary for tax purposes and (ii) copies of plans,
policies, and arrangements of, or other agreements with, the Company addressing
your compensation or employment or termination thereof.
 
(j)    Survival.  The obligations of this Section 8 (other than Section 8(b))
will survive the expiration or termination of this Agreement and your
employment.
 
9.     Noncompetition, Nonsolicitation, and Nondisparagement.
 
(a)    General.  The Parties recognize and agree that (a) you are a senior
executive of the Company, (b) you have received and will in the future receive
substantial amounts of the Company's Confidential Information, (c) the Company's
business is conducted on a worldwide basis, and (d) provision for
noncompetition, nonsolicitation and nondisparagement obligations by you is
critical to the Company's continued economic well-being and protection of the
Company's Confidential Information.  In light of these considerations, this
Section 9 sets forth the terms and conditions of your obligations of
noncompetition, nonsolicitation, and nondisparagement during and subsequent to
the termination of this Agreement and/or the cessation of your employment for
any reason.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(b)    Noncompetition.
 
(i)    Unless the Company waives or limits the obligation in accordance with
Section 9(b)(ii), you agree that during employment and for 12 months following
your cessation of employment (the "Noncompete Period"), you will not directly or
indirectly, alone or as a partner, equityholder, officer, director, manager, or
employee of any other firm or entity, provide the same or similar services as
you provided to the Company to any business that competes with any part of the
Company's (or any of its subsidiaries') business as and where conducted as of
the date of such termination of employment or with any part of the Company's (or
any of its subsidiaries') contemplated business as of the date of termination of
employment.  For purposes of this clause (i), "equityholder" does not include
the passive, beneficial ownership of less than 3% of the combined voting power
of all issued and outstanding voting securities of a publicly held corporation
whose stock is traded on a major stock exchange.  Also for purposes of this
clause (i), "the Company's business" includes business conducted by the Company
or its affiliates and any partnership or joint venture in which the Company or
its affiliates is a partner or joint venturer; provided that, "affiliate" as
used in this sentence will not include any entity in which the Company, directly
or indirectly, has ownership of less than one third of the voting equity.  The
Noncompete Period will be further extended by any period of time during which
you are in violation of Section 9(b), (c), or (d).
 
(ii)     At its sole option the Company may, by written notice to you at any
time within the Noncompete Period, waive or limit the time and/or geographic
area in which you cannot engage in competitive activity
 
(c)    Nonsolicitation of Clients and Customers.  During the Noncompete Period,
you must not, directly or indirectly, individually or on behalf of or in
conjunction with any person or entity, solicit or assist in soliciting on behalf
of any business in competition with the Company or any of its subsidiaries from
any individual or entity who is a client or customer of the Company at the date
your employment ends or within the six months before your employment ended with
respect to products or services that are competitive with the products or
services offered by the Company or contemplated to be offered by the Company at
the date your employment ends or within the six months before your employment
ended.  For this purpose, "client or customer" includes persons or entities
whose business the Company has solicited within the six months before your
employment ended but who have not yet hired the Company.  For the purposes of
this subsection (c), the terms "customer" and "client" as applied to
governmental agencies means the agency or department for which any of the
products or services of the Company are sold or performed during the applicable
period, any related program office, and any agency, department, or office that
succeeds to the functions of any agency, department, or office to which the
Company then provides or within the preceding 12 months provided goods or
services (to the extent that the successor replaces part or all of the customer
or client to which the Company provided goods or services).
 
(d)     Nonsolicitation of Employees, Subcontractor Services and
Consultants.  During the Noncompete Period, you must not, directly or
indirectly, individually or on behalf of any individual or entity, (a) hire or
offer to hire as an employee or engage or offer to engage the services of any
individual or entity who is then employed by or who provides services to the
Company (including within this definition subcontractors and consultants who
performed significant work for or on behalf of the Company or any of its
subsidiaries), including those who ceased to be employed or provide services at
or within six months before the date of proposed hiring or engagement, or (b)
solicit, aid or induce any individual or entity who is then employed by or who
provides services to the Company (including within this definition
subcontractors and consultants who performed
 
- 12 -

--------------------------------------------------------------------------------

 
significant work on behalf of the Company or its subsidiaries), including those
who ceased to be employed or provide services within six months before the date
of proposed solicitation, to reduce or terminate his, her, or its services to
the Company and its subsidiaries, to accept employment with, or to render
services to or with any individual or entity unaffiliated with the Company
(provided that nothing in this Section 9(d) prohibits you from, directly or
indirectly, engaging in any general solicitations, so long as your solicitation
does not specifically target any of the individuals or entities who were
employed by or who provided services to the Company during the period prohibited
above and does not result in the hiring of such individuals or entities).  The
provisions of this section shall not prevent you from engaging any third party
financial, tax, accounting or legal consultant in providing services, unless
such engagement would require the consultant to discontinue providing services
or diminish the level or amount of services provided to the Company.
 
(e)    Nondisparagement.  Neither you nor the Company will, after the
termination or expiration of this Agreement, make disparaging statements, in any
form, about the other. For the purpose of this subsection, Company includes
Company or any of its affiliates or its or their respective officers, directors,
agents, employees, products or services.
 
(f)    Survival.  The obligations of this Section 9 survive the expiration or
termination of this Agreement and your employment.
 
10.    Enforcement of your Obligations; Clawback.
 
(a)     The restrictions contained in Sections 8 and 9 are necessary for the
protection of the business and goodwill of the Company and you agree that you
consider them to be reasonable for such purpose.  You agree that any breach of
Sections 8 and 9 is likely to cause the Company substantial and irrevocable
damage that is difficult to measure.  Therefore, in the event of any such breach
or threatened breach, you agree that the Company, in addition to such other
remedies as may be available, shall have the right to obtain an injunction from
a court restraining such a breach or threatened breach and the right to specific
performance of the provisions of this Agreement and you hereby waive the
adequacy of a remedy at law as a defense to such relief and any requirement of
the Company to post a bond, and you will be deemed to have expressly waived any
rights you may have had to payments under Section 6(b) or payments and
acceleration under Section 6(c).  The Company may commence any action, suit or
other legal proceeding arising under or relating to Sections 8 or 9 of this
Agreement in a court of the Commonwealth of Virginia (or, if appropriate, a
federal court located within the Commonwealth of Virginia), and the Company and
you each consent to the jurisdiction of such a court.  With respect to any such
action, the Parties hereto (a) submit to the personal jurisdiction of such
courts; (b) consent to service of process by the means specified under Section
11(a); and (c) waive any other requirement (whether imposed by statute, rule of
court, or otherwise) with respect to personal jurisdiction, inconvenient forum,
or service of process.
 



 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(b)    Clawback.
   
(i)    If the Compensation Committee determines, in its reasonable discretion,
that you engaged in fraud or misconduct as a result of which or in connection
with which the Company is required to or decides to restate its financials, the
Compensation Committee may, in its sole discretion, impose any or all of the
following:
 
(I)   Immediate expiration of any then outstanding equity compensation, whether
vested or not, if granted within the first 12 months after issuance or filing of
any financial statement that is being restated (the “Recovery Measurement
Period”);
 
(II)   As to any exercised portion of any stock options (to the extent, during
the Recovery Measurement Period, the options are granted, vest, are exercised,
or the purchased shares are sold), prompt payment to the Company of any Option
Gain.  For purposes of this Agreement, the “Option Gain” per share you received
on exercise of an option is the spread between the closing price on the date of
exercise and the exercise price you paid and comparable rules will apply in the
case of stock appreciation rights;
 
(III)   Payment or transfer to the Company of any Stock Gain from restricted
stock, restricted stock units, or other similar forms of compensation, where the
“Stock Gain” consists of the greatest of (i) the value of the applicable shares
when you received them within the Recovery Measurement Period, (ii) the value of
such shares received during the Recovery Measurement Period, as determined on
the date of the request by the Committee to repay or transfer under the
provisions below, (iii) the gross (before tax) proceeds you received from any
sale of any such shares during the Recovery Measurement Period, and (iv) if
transferred without sale during the Recovery Measurement Period, the value of
such shares when so transferred; and/or
 
(IV)    Repayment of any bonuses paid during the Recovery Measurement Period.
 
(ii)     In addition to the foregoing, following an accounting restatement due
to material noncompliance with any financial reporting requirements under
securities laws, you agree to repay any incentive-based compensation (including
any bonuses and equity compensation) paid during the three-year period preceding
the date that the Company is required to prepare the accounting restatement
which bonuses or equity compensation were based on the erroneous data. For
purposes of this provision, the clawback is calculated as the excess amount paid
on the basis of the restated results.  The parties agree that this requirement
will be applied as provided under the Dodd-Frank Wall Street Reform and Consumer
Protection Act.
 
(iii)     The remedies under this Section 10(b) are in addition to any other
remedies that the Company may have available in law or equity.  Payment is due
in cash or cash equivalents within 10 days after the Committee provides notice
to you that it is enforcing this clawback.  Payment will be calculated on a
gross basis, without reduction
 
- 14 -

--------------------------------------------------------------------------------

 
 
for taxes.  The Company may, but is not required to, accept a retransfer of
Company stock in lieu of some or all of the payment, the value of which stock
shall be deemed to be the fair market value of such shares on the date of the
retransfer.
 
 
11.    Miscellaneous.
 
(a)    Notices.  All notices required or permitted under this Agreement must be
in writing and will be deemed effective upon personal delivery or three business
days following deposit in a United States Post Office, by certified mail,
postage prepaid, or one business day after it is sent for next-business day
delivery via a reputable nationwide overnight courier service addressed in the
case of notice to the Company at its then principal headquarters and in the case
of notice to you to the current address on file with the Company.  Either Party
may change the address to which notices are to be delivered by giving notice of
such change to the other Party in the manner set forth in this Section 11(a).
 
(b)    No Mitigation.  You are not required to seek other employment or
otherwise mitigate the value of any severance benefits contemplated by this
Agreement, nor will any such benefits be reduced by any earnings or benefits
that you may receive from any other source.  Notwithstanding any other provision
of this Agreement, any sum or sums paid under this Agreement will be in lieu of
any amounts to which you may otherwise be entitled under the terms of any
severance plan, policy, program, agreement or other arrangement sponsored by the
Company or an affiliate of the Company.
 
(c)     Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING IN WHOLE OR IN PART UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE RELEASE IT CONTEMPLATES, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THE PARTIES AGREE THAT ANY PARTY MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY
IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR TO ANY
OF THE MATTERS CONTEMPLATED UNDER THIS AGREEMENT, RELATING TO YOUR EMPLOYMENT,
OR COVERED BY THE CONTEMPLATED RELEASE.
 
(d)    Severability.  Each provision of this Agreement must be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.  Moreover, if an arbitrator or a
court of competent jurisdiction determines any of the provisions contained in
this Agreement to be unenforceable because the provision is excessively broad in
scope, whether as to duration, activity, geographic application, subject or
otherwise, it will be construed, by limiting or
 
- 15 -

--------------------------------------------------------------------------------

 
reducing it to the extent legally permitted, so as to be enforceable to the
extent compatible with then applicable law to achieve the intent of the Parties.
 
(e)     Assignment.  This Agreement will be binding upon and will inure to the
benefit of (i) your heirs, beneficiaries, executors and legal representatives
upon your death and (ii) any successor of the Company.  Any such successor of
the Company will be treated as substituted for the Company under the terms of
this Agreement for all purposes.  The Company may assign this Agreement without
your consent, and such an assignment will not terminate your employment for
purposes of triggering your entitlement to severance; provided, however, that if
such an assignment provides a basis for you to resign for Good Reason, you may
resign for Good Reason, and you will be entitled to severance, if any, subject
to the terms of Section 6.  You specifically agree that any assignment may
include rights under the restrictive covenants of Sections 8 and 9 without
requiring your consent.  As used herein, "successor" will mean any person, firm,
corporation or other business entity that at any time, whether by purchase,
merger or otherwise, directly or indirectly acquires all or substantially all of
the assets or business of the Company and its subsidiaries.
 
None of your rights to receive any form of compensation payable under this
Agreement will be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon your death or as
provided in Section 11(k).  Any attempted assignment, transfer, conveyance or
other disposition (other than as aforesaid) of any interest in your rights to
receive any form of compensation hereunder will be null and void; provided,
however, that notwithstanding the foregoing, you will be allowed to transfer
vested shares subject to stock options (other than incentive stock options
within the meaning of Section 422 of the Code) or the vested portion of other
equity awards consistent with the rules for transfers to "family members" as
defined in Securities Act Form S-8.  Any other attempted assignment, transfer,
conveyance or other disposition of any interest in your rights to receive any
form of compensation hereunder will be null and void.
 
(f)    No Oral Modification, Waiver, Cancellation or Discharge.  This Agreement
may only be amended, canceled or discharged or any obligations thereunder waived
through a writing signed by you and the Chair of either the Board or the
Compensation Committee or any executive officer of the Company (other than you)
duly authorized either by the Board or the Compensation Committee.
 
(g)     No Conflict of Interest.  You confirm that you have fully disclosed to
the Company, to the best of your knowledge, all circumstances under which you,
your immediate family and other persons who reside in your household have or may
have a conflict of interest with the Company.  You further agree to fully
disclose to the Company any such circumstances that might arise during your
employment upon your becoming aware of such circumstances.
 
(h)    Other Agreements.  You hereby represent that your performance of all the
terms of this Agreement and the performance of your duties as an employee of the
Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by you in confidence or in
trust prior to your employment with the Company.  You also represent that you
are not a party to or subject to any restrictive covenants, legal restrictions,
policies, commitments or other agreements in favor of any entity or person that
would in any way preclude, inhibit, impair or limit your ability to perform your
obligations under
 
- 16 -

--------------------------------------------------------------------------------

 
this Agreement, including noncompetition agreements or nonsolicitation
agreements, and you further represent that your performance of the duties and
obligations under this Agreement does not violate the terms of any agreement to
which you are a party.  You agree that you will not enter into any agreement or
commitment or agree to any policy that would prevent or hinder your performance
of duties and obligations under this Agreement.
 
(i)    Disclosure of this Agreement.  You hereby authorize the Company to notify
others, including customers of the Company and any of your future employers or
prospective business associates, of the terms and existence of this Agreement
and your continuing obligations to the Company hereunder.
 
(j)    Survivorship.  The respective rights and obligations of the Company and
you hereunder will survive any termination of your employment to the extent
necessary to preserve the intent of such rights and obligations.  For the
avoidance of doubt, the survival extends to and includes Sections 4(b), 7-10 and
11(b)-(f), (i), and (n).
 
(k)    Beneficiaries.  You will be entitled, to the extent applicable law
permits, to select and change the beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder upon your death by giving the Company
written notice thereof in a manner consistent with the terms of any applicable
plan documents.  If you die, severance then due or other amounts due hereunder
will be paid to your designated beneficiary or beneficiaries or, if none are
designated or none survive you, your estate.
 
(l)    Withholding; Parachute Taxes.  The Company will be entitled to withhold,
or cause to be withheld, any amount of federal, state, city or other withholding
taxes or other amounts either required by law or authorized by you with respect
to payments made to you in connection with your employment.  The Company will
make payments to you, where applicable, in a manner governed by Exhibit A hereto
regarding parachute payments.
 
(m)    Company Policies.  References in this Agreement to Company policies and
procedures are to those policies and procedures in effect at the Effective Date,
as the Company may amend them from time to time.
 
(n)     Governing Law; Arbitration.  This Agreement must be construed,
interpreted, and governed in accordance with the laws of the Commonwealth of
Virginia without reference to rules relating to conflict of law.  In case of any
controversy or claim arising out of or related to this Agreement or relating to
your employment (including claims relating to employment discrimination), except
as expressly excluded herein, each Party agrees to give the other Party notice
of an intent to seek arbitration under this Agreement and 10 days to reach a
resolution.  Should resolution of any controversy or claim not be reached
following provision of notice, then the dispute shall be settled by arbitration,
under the American Arbitration Association's National Rules for the Resolution
of Employment Disputes (the "National Rules").  A single arbitrator shall be
selected in accordance with the National Rules, and the costs of such
arbitration shall be shared equally between the parties.  The dispute will be
arbitrated in the Washington, D.C. metro area, absent mutual agreement of the
Parties to another venue.  Any claim or controversy not submitted to arbitration
in accordance with this Section 11(n) will be waived, and thereafter no
arbitrator, arbitration panel, tribunal, or court will have the power to rule or
make any award on any such claim or controversy.  In determining a claim or
controversy
 
- 17 -

--------------------------------------------------------------------------------

 
under this Agreement and in making an award, the arbitrator must consider the
terms and provisions of this Agreement, as well as all applicable federal,
state, or local laws.  The award rendered in any arbitration proceeding held
under this Section 11(n) shall be final and binding and judgment upon the award
may be entered in any court having jurisdiction thereof.  Claims for workers'
compensation or unemployment compensation benefits are not covered by this
Section 11(n).  Also not covered by this Section 11(n) are claims by the Company
or by you for temporary restraining orders, preliminary injunctions or permanent
injunctions (“equitable relief”) in cases in which such equitable relief would
be otherwise authorized by law or pursuant to Section 10.  The Company will be
responsible for paying any filing fee of the sponsoring organization and the
fees and costs of the arbitrator; provided, however, that if you initiate the
claim, you will contribute an amount equal to the filing fee you would have
incurred to initiate a claim in the court of general jurisdiction in the
Commonwealth of Virginia.  Each party shall pay for its own costs and attorneys’
fees, if any.  Without limiting the provisions of this Section 11(n), the
Company and you agree that the decision as to whether a party is the prevailing
party in an arbitration, or a legal proceeding that is commenced in connection
therewith will be made in the sole discretion of the arbitrator or, if
applicable, the court and the arbitrator or court may award reasonable
attorneys' fees, costs and expenses.
 
(o)    Interpretation.  The parties agree that this Agreement will be construed
without regard to any presumption or rule requiring construction or
interpretation against the drafting party. References in this Agreement to
“include” or “including” should be read as though they said “without limitation”
or equivalent forms.
 
(p)     Entire Agreement.  This Agreement and any documents referred to herein
represent the entire agreement of the Parties and will supersede any and all
previous contracts, arrangements or understandings between the Company and you.
 


 


 
Signatures on Next Page
 



 
 
- 18 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and you have hereunto set your hand to be effective as of the Effective Date.
 

 
Tier Technologies, Inc.
   
May 31, 2011
By:  /s/ Alex P. Hart
Date
Name: Alex P. Hart
 
Title: Chief Executive Officer



 

 
Sandip Mohapatra
   
May 26, 2011
/s/ Sandip Mohapatra
Date
     






 
 
- 19 -

--------------------------------------------------------------------------------

 

Exhibit A
 
Parachute Provisions (Modified Cutback)
 


 
The Company will make the payments under this Agreement without regard to
whether the deductibility of such payments (or any other payments or benefits)
would be limited or precluded by Section 280G of the Code and without regard to
whether such payments would subject you to the federal excise tax levied on
certain "excess parachute payments" under Section 4999 of the Code; provided,
however, that if the Total After-Tax Payments would be increased by the
reduction or elimination of any payment and/or other benefit (including the
vesting of your equity awards) under this Agreement, then the amounts payable
under this Agreement will be reduced or eliminated as follows, as determined by
the Company, in the following order:
 
(i)  nonacceleration of any stock options whose exercise price is at or above
the fair market value of the stock as determined in the discretion of the
Compensation Committee (taking into account, as appropriate, the proceeds that
would be received in connection with the event covered by Section 4999)
("Underwater Options "), (ii) nonacceleration of any stock options other than
Underwater Options, (iii)  any vesting or distribution of restricted stock or
restricted stock units and (iv) the cash severance due under Section 6
above.  Within each category described in clauses (i), (ii), and (iii),
reductions or eliminations shall be made in reverse order beginning with vesting
or distributions that are to be paid the farthest in time from the date of the
event covered by Section 4999.
 
The Company's independent, certified public accounting firm will determine
whether and to what extent payments or vesting under this Agreement are required
to be reduced in accordance with the preceding sentence. If there is an
underpayment or overpayment under this Agreement (as determined after the
application of this paragraph), the amount of such underpayment or overpayment
will be immediately paid to you or refunded by you, as the case may be, with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code. For purposes of this Agreement, "Total After-Tax Payments " means the
total of all "parachute payments" (as that term is defined in Section 280G(b)(2)
of the Code) made to or for the benefit of you (whether made under the Agreement
or otherwise), after reduction for all applicable federal taxes (including the
tax described in Section 4999 of the Code).
 



 
 
- 20 -

--------------------------------------------------------------------------------

 

 
 
 
Schedule I
Excluded Developments
 
 
None





 
 
- 21 -

--------------------------------------------------------------------------------

 
